PELHAM, J. —
The defendant appeals from a judgment of conviction of arson in the second degree rendered by the circuit court on August 27, 1913. The transcript contains no bill of exceptions, and the time for presenting and having a bill signed has expired.
The defendant was jointly indicted with Walter Jones, William Cowling, and Stephen Wagner. On July 29, 1912, the jointly indicted William Cowling demanded and was granted a severance. Subsequently, on August 26, 1913, the prosecution was abated as to Jones because of his death, and, on the motion of the state, a severance was granted as to this defendant and Stephen Wagner against the objection of the defendant. In this there was no error. There was no inherent right in the defendant to demand a joint trial with his co-defendant Wagner (Wilkins v. State, 112 Ala. 55, 21 South. 56), and the manifest intent of the statute (Code, § 7842) is to give to a defendant jointly indicted with others the right, at his election, to be tried separately (Woodley v. State, 103 Ala. 23, 15 South. 820). Besides, after one severance had been allowed, any further motion for severance was addressed to the discretion of the court: — Malachi v. State, 89 Ala. 134, 8 South. 104.
There is no error shown by the record, and the judgment of the lower court will be affirmed.
Affirmed.